Case 20-21595-GLT        Doc 459     Filed 04/09/21 Entered 04/09/21 15:36:33            Desc Main
                                    Document      Page 1 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                Case No. 20-21595 – GLT

 MAJESTIC HILLS, LLC,                                  Chapter 11

          Debtor.                                      Related Docket Nos. 10, 431

                                                       Responses Due: April 9, 2021
 NVR, INC. and NORTH STRABANE
 TOWNSHIP,                                             Hearing Date: April 29, 2021, 10:30 a.m.

          Movants

          v.

 ALTON INDUSTRIES, INC.

          Respondent.

 RESPONSE OF ALTON INDUSTRIES, INC. TO MOTION OF NVR, INC. AND NORTH
  STRABANE TOWNHIP TO (A) SCHEDULE A HEARING ON DEBTOR’S MOTION
    FOR AN ORDER (I) APPROVING THE ASSUMPTION OF THE SETTLEMENT
  AGREEMENT AND RELEASE BETWEEN THE DEBTOR AND MUTUAL BENEFIT
  INSURANCE COMPANY, (II) APPROVING THE SALE OF CERTAIN INSURANCE
   POLICIES, AND (III) ISSUING AN INJUNCTION PURSUANT TO THE SALE OF
   CERTAIN INSURANCE POLICIES; (B) DECLARING THAT NON-DEBTORS ARE
     NOT ENTITLED TO RELEASES; AND (C) REQUIRING THE SETTLEMENT
              AMOUNT BE PAID DIRECTLY TO HOMEOWNERS

          AND NOW, comes ALTON INDUSTRIES, INC. (“Alton”), a creditor in the above-

 captioned bankruptcy, by and through its undersigned counsel, and files the within Response, and

 in support thereof, avers as follows:

          1.    The averments of paragraph 1 are admitted in part and denied in part. It is admitted

 that the Debtor commenced this case on May 21, 2020 seeking relief under chapter 11, title 11 of

 the United States Code. It is admitted that the Debtor continues at present as a debtor-in-

 possession. It is denied Debtor has no meaningful assets, as the Debtor has substantial insurance

 assets, as described in the moving parties’ motion.
Case 20-21595-GLT        Doc 459     Filed 04/09/21 Entered 04/09/21 15:36:33              Desc Main
                                    Document      Page 2 of 7



        2.      The averments of paragraph 2 are admitted in part and denied in part. It is admitted

 that Debtor and NVR contracted to develop land in the Majestic Hills subdivision which is located

 in North Strabane Township (the “Property”). It is further admitted that landslides occurred at the

 Property causing damage to several homes, a road collapse and other damages. The remaining

 averments are denied.

        3.      The averments of paragraph 3 are contested issues of fact which have not been

 conclusively established or proven by the moving parties. Moreover, the parties have had only

 limited discovery into these issues. Finally, even if true, it is denied that this fact would support

 the moving parties’ motion.

        4.      The factual averments of paragraph 4 are admitted but it is denied that this fact

 supports the request for relief sought by the moving parties.

        5.      The averments of paragraph 5 are admitted.

        6.      To the extent the averments of paragraph 6 attempt to characterize, summarize,

 paraphrase or take out of context the contents of Debtor’s filings said averments are denied insofar

 as the filings are documents which speak for themselves.

        7.      To the extent the averments of paragraph 7 attempt to characterize, summarize,

 paraphrase or take out of context the Debtor’s Mutual Benefit Settlement Motion said allegations

 are denied insofar as the Mutual Benefit Settlement Motion is a document which speaks for itself.

 To the extent the cited language is consistent with the Mutual Benefit Settlement Motion those

 allegations are admitted. To the extent the cited language is inconsistent with the Mutual Benefit

 Settlement Motion those allegations are denied.

        8.      To the extent the averments of paragraph 8 attempt to characterize, summarize,

 paraphrase or take out of context the Settlement Agreement said allegations are denied insofar as
Case 20-21595-GLT          Doc 459    Filed 04/09/21 Entered 04/09/21 15:36:33             Desc Main
                                     Document      Page 3 of 7



 the Settlement Agreement is a document which speaks for itself. To the extent the quoted language

 is consistent with the Settlement Agreement those allegations are admitted. To the extent the cited

 language is inconsistent with the Settlement Agreement those allegations are denied.

            9.    Denied. North Strabane Township has no direct right of recovery from the Debtor’s

 insurers. Under Pennsylvania law, the legal the duty of an insurance company runs only to its

 insured, not to third parties who are not a party to the contract. Hicks v. Saboe, 521 Pa. 380, 555

 A.2d 1241, 1243 (Pa. 1989). The Movants have produced no evidence demonstrating that they

 are parties to the Mutual Benefit or Westfields policies.

            10.   It is admitted that objections were filed to the Mutual Benefit Settlement Motion

 by the parties identified. The resolution of these objections and the approval of the insurance

 settlement motions are presently being held in abeyance pursuant to the Court’s Case Management

 Order entered March 31, 2021 [Dkt 446].

            11.   The averments of paragraph 11 are admitted.

            12.   The averments of paragraph 12 are generally admitted; however, it is further

 submitted that substantial progress toward a resolution has been made as a result of the mediation

 efforts.

            13.   Alton requests that the relief requested by Movant should be DENIED in its entirety

 for multiple reasons including, but not limited to,:

                  a.     Movants have cited to no authority in support of their requested relief and ,

 in fact, their motion is inconsistent with the Bankruptcy Code and the Case Management Order

 issued in this matter, as described more fully in the Objections filed by the Debtor [Dkt 454].

                  b.     Movants lack standing to seek the relief requested in their Motion. Movants

 have no standing to assert rights vis a vis the Debtor’s polices of insurance issued by Mutual
Case 20-21595-GLT            Doc 459    Filed 04/09/21 Entered 04/09/21 15:36:33          Desc Main
                                       Document      Page 4 of 7



 Benefit. Movants are not insureds under the Mutual Benefit policies issued to the Debtor. Movants

 have no standing to direct how Mutual Benefit’s policies issued to the Debtor should be allocated.

                c.      Movants’ motion is premature. The Mutual Benefit Settlement Motion and

 supporting Settlement Agreement has not been approved by the Court. The Motion to approve the

 Mutual Benefit Motion has been stayed thereby prohibiting interested parties, including Alton,

 from asserting objections or seeking a ruling on the merits of the Motion. In addition, Movants’

 motion is an improper sub rosa plan, which is prohibited for the reasons described more fully in

 the Objections filed by the Debtor [Dkt 454].

                d.      The relief requested by Movants would elevate the claims of one group of

 creditors (the Homeowners) over other creditors affording them preferential treatment. While it is

 admitted that the Homeowners may ultimately be afforded preferential treatment on an equitable

 basis, that determination should be addressed in the Plan confirmation and not by the instant

 Motion.

                e.      Movants motion is a thinly disguised effort to defeat the Debtor’s proposed

 Plan in advance of this Court’s consideration of Plan objections with the intended goal of stripping

 creditors such as Alton of the benefits of the proposed Plan releases and injunctive relief without

 legal or factual support.

          14.   The averments of paragraph 14 are denied for the reasons stated in paragraph 13,
 above.
          15.   The averments of paragraph 15 are denied for the reasons stated in paragraph 13,
 above.
          16.   The averments of paragraph 16 are denied for the reasons stated in paragraph 13,
 above.
          17.   Paragraph 17 contains improper requests for relief that should be made by separate

 motion(s) at the appropriate time.
Case 20-21595-GLT       Doc 459    Filed 04/09/21 Entered 04/09/21 15:36:33        Desc Main
                                  Document      Page 5 of 7



         WHEREFORE, Respondent Alton Industries, Inc. requests that the Motion be denied in

 all respects.

 Dated: April 9, 2021                       Respectfully submitted,

                                            MARGOLIS EDELSTEIN
                                     By:           /s/ Robert A. Arcovio
                                            ROBERT A. ARCOVIO, ESQUIRE
                                            PA I.D. No. 30649
                                            rarcovio@margolisedelstein.com

                                            DENNIS J. GEIS, JR., ESQUIRE
                                            PA I.D. No. 83734
                                            dgeis@margolisedelstein.com

                                            STEPHEN P. PLONSKI, ESQUIRE
                                            PA I.D. No. 85073
                                            splonski@margolisedelstein.com

                                            Henry W. Oliver Building, Suite 1100
                                            535 Smithfield Street
                                            Pittsburgh, PA 15222
                                            Main: 412-281-4256
                                            Direct: 412-355-4997
                                            Fax: 412-642-2380
                                            (Counsel for Alton Industries, Inc.)
Case 20-21595-GLT        Doc 459     Filed 04/09/21 Entered 04/09/21 15:36:33             Desc Main
                                    Document      Page 6 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                               Case No. 20-21595 – GLT

 MAJESTIC HILLS, LLC,                                 Chapter 11

          Debtor.                                     Related Docket Nos. 10, 431

                                                      Responses Due: April 9, 2021
 NVR, INC. and NORTH STRABANE
 TOWNSHIP,                                            Hearing Date: April 29, 2021, 10:30 a.m.

          Movants

          v.

 ALTON INDUSTRIES, INC.

          Respondent.

   CERTIFICATE OF SERVICE OF RESPONSE OF ALTON INDUSTRIES, INC. TO
  MOTION OF NVR, INC. AND NORTH STRABANE TOWNHIP TO (A) SCHEDULE A
     HEARING ON DEBTOR’S MOTION FOR AN ORDER (I) APPROVING THE
  ASSUMPTION OF THE SETTLEMENT AGREEMENT AND RELEASE BETWEEN
 THE DEBTOR AND MUTUAL BENEFIT INSURANCE COMPANY, (II) APPROVING
      THE SALE OF CERTAIN INSURANCE POLICIES, AND (III) ISSUING AN
 INJUNCTION PURSUANT TO THE SALE OF CERTAIN INSURANCE POLICIES; (B)
 DECLARING THAT NON-DEBTORS ARE NOT ENTITLED TO RELEASES; AND (C)
       REQUIRING THE SETTLEMENT AMOUNT BE PAID DIRECTLY TO
                            HOMEOWNERS

         I certify under penalty of perjury that I served the above-captioned pleading on the parties
 at the addresses specified below or on the attached list on April 9, 2021.

 See Attached List.

        The type(s) of service made on the parties (first-class mail, electronic notification, hand
 delivery, or another type of service) was: Electronic Notification.

         If more than one method of service was employed, this certificate of service groups the
 parties by the type of service. For example, the names and addresses of parties served by electronic
 notice will be listed under the heading “Service by Electronic Notification,” and those served by
 mail will be listed under the heading “Service by First-Class Mail.”
Case 20-21595-GLT       Doc 459    Filed 04/09/21 Entered 04/09/21 15:36:33      Desc Main
                                  Document      Page 7 of 7



 Dated: April 9, 2021                     Respectfully submitted,

                                          MARGOLIS EDELSTEIN
                                    By:          /s/ Robert A. Arcovio
                                          ROBERT A. ARCOVIO, ESQUIRE
                                          PA I.D. No. 30649
                                          rarcovio@margolisedelstein.com

                                          DENNIS J. GEIS, JR., ESQUIRE
                                          PA I.D. No. 83734
                                          dgeis@margolisedelstein.com

                                          STEPHEN P. PLONSKI, ESQUIRE
                                          PA I.D. No. 85073
                                          splonski@margolisedelstein.com

                                          Henry W. Oliver Building, Suite 1100
                                          535 Smithfield Street
                                          Pittsburgh, PA 15222
                                          Main: 412-281-4256
                                          Direct: 412-355-4997
                                          Fax: 412-642-2380
                                          (Counsel for Alton Industries, Inc.)
